           Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

              RITZIE ENID ROBLES,
                       Plaintiff,
                                                               CIVIL NO. 19-1148 (GLS)
                             v.


  COMMISSIONER OF SOCIAL SECURITY,
                      Defendant.


                                         OPINION AND ORDER
       Plaintiff Ritzie Enid Robles (“Plaintiff”) seeks judicial review of the denial of her
application for disability insurance benefits by the Commissioner of the Social Security
Administration (“Commissioner”). Docket No. 3. On October 23, 2020, Plaintiff filed a motion
requesting the Court to reverse the Commissioner’s final decision denying disability benefits
because the decision was unsupported by substantial evidence, as required by 42 U.S.C. § 405(g).
Docket No. 30. The Commissioner opposed (Docket No. 31) and both parties had the opportunity
to present oral arguments during a hearing held on June 25, 2021. Docket No. 42.
       The parties consented to the entry of judgment by a United States Magistrate Judge under
the provisions of 28 U.S.C. §636(c). Docket No. 5. After careful review of the administrative
record, the briefs on file and the arguments raised by the parties during the hearing, the
Commissioner’s decision is AFFIRMED.
                                  I.      PROCEDURAL BACKGROUND
       On April 23, 2014, Plaintiff, who worked as a manager in the mortgage bank industry since
1986, filed an application for disability insurance benefits due to a back injury, arthritis, and
depression (Tr 1. 386-392; 409-410). Plaintiff claims that her disability began on January 22, 2014.
Id. Plaintiff’s application was denied initially and upon reconsideration (Tr. 277-302). Plaintiff
requested a hearing before an Administrative Law Judge (“ALJ”) and, on April 25, 2017, a hearing
was held before ALJ Judith Torres (Tr. 47-69). Plaintiff, represented by counsel, presented her


       1
               “Tr.” refers to the transcript of the record of proceedings.

                                                         1
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 2 of 12




testimony before the ALJ. Id. Medical experts Dr. Jorge Hernández Denton and Dr. Wildaliz Caro
González, and Vocational Expert (“VE”) Dr. Héctor Guerra also testified during the hearing. Id.
       On May 30, 2017, the ALJ issued a decision finding that Plaintiff was not disabled, as
defined in the Social Security Act, at any time from the onset date of January 22, 2014 through
December 31, 2018, the last date insured (Tr. 13-32). Plaintiff asked the Appeals Council to review
the final decision issued by the ALJ and, on December 14, 2018, the Appeals Council denied this
request (Tr. 6-8), making the Commissioner’s decision the final decision for review by this Court.
On February 15, 2019, Plaintiff filed the Complaint, which the Commissioner answered on June
1, 2020, and both parties filed supporting memoranda. Docket Nos. 3, 17, 30 and 31.
                                  II.     LEGAL FRAMEWORK
       A. STANDARD OF REVIEW
       Pursuant to 42 U.S.C. § 405(g), the court is empowered to affirm, modify, reverse, or
remand the decision of the Commissioner based upon the pleadings and transcript of the record.
42 U.S.C. § 405(g). In reviewing a Social Security decision, the Court’s role is limited to deciding
whether the ALJ’s decision is supported by substantial evidence in the record and based on a
correct legal standard. See Id.; Seavey v. Barnhart, 276 F. 3d 1 (1st Cir. 2001); Manso-Pizarro v.
Secretary of Health & Human Services, 76 F. 3d 15, 16 (1st Cir. 1996); Ortiz v. Secretary of Health
& Human Servs., 955 F.2d 765, 769 (1st Cir. 1991). The Commissioner’s findings of fact are
conclusive when supported by substantial evidence but not when obtained by ignoring evidence,
misapplying the law, or judging matters entrusted to experts. See Nguyen v. Chater, 172 F. 3d 31,
35 (1st Cir. 1999). “Substantial evidence” is more than a “mere scintilla”; it is such relevant
evidence that a reasonable mind might accept as adequate to support a conclusion. See Purdy v.
Berryhill, 887 F. 3d 7, 13 (1st Cir. 2018). As recently explained by the United States Supreme
Court, under the substantial evidence standard, “a court looks to an existing administrative record
and asks whether it contains ‘sufficient evidence’ to support the agency’s factual determinations”
and “the threshold for such evidentiary sufficiency is not high”. Biestek v. Berryhill, ___ U.S. ___,
139 S. Ct. 1148, 1154 (2019).
       A determination of substantiality must be based on the record. See Ortiz v. Secretary of
Health & Human Services, 955 F.2d 765, 769 (1st Cir. 1991). The Commissioner’s findings must
be upheld by the court if a reasonable mind, reviewing the evidence in the record, could accept
them as adequate to support his conclusion. See Rodríguez v. Secretary of Health and Human


                                                 2
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 3 of 12




Services, 647 F. 2d 218, 222 (1st Cir. 1981). And even if there is also substantial evidence in
support of Plaintiff’s position, which could arguably justify a different conclusion, the Court must
uphold the ALJ’s decision, if supported by substantial evidence. See 20 C.F.R. § 404.1546(c);
Rodríguez Pagán v. Secretary of Health and Human Services, 819 F. 2d 1, 3 (1st Cir. 1987).
Therefore, reversal of an ALJ’s decision is warranted only if the ALJ made a legal error in deciding
the claim or if the record contains no “evidence rationally adequate...to justify the conclusion” of
the ALJ. Manso–Pizarro, 76 F.3d at 16.
       In reaching the final decision, it is the Commissioner’s responsibility to weigh credibility
and to draw inferences from the evidence in the record. See Purdy v. Berryhill, 887 F. 3d 7 (1st
Cir. 2018). Courts will not second guess the Commissioner’s resolution of conflicting evidence.
See Irlanda Ortiz v. Secretary of Health & Human Services, 955 F. 2d 765, 769 (1st Cir. 1991). In
sum, this court’s role is to determine “whether the final decision is supported by substantial
evidence and whether the correct legal standard was used.” Seavey v. Barnhart, 276 F.3d at 9.
       B. DISABILITY DETERMINATION BY THE SSA: FIVE STEP PROCESS
       To receive benefits under the Social Security Act, the ultimate question is whether Plaintiff
is disabled within the meaning of 42 U.S.C. § 423(d). That provision defines disability as the
inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months. See 42 U.S.C. § 423. The
severity of the impairment must be such that the claimant “is not only unable to do his previous
work but cannot, considering his age, education, and work experience, engage in any other kind
of substantial work which exists in the national economy.” Deblois v. Secretary of Health and
Human Services, 686 F.2d 76, 79 (1st Cir.1982) (quoting 42 U.S.C. § 423(d)(2)(A)). Plaintiff
generally has the burden of proving that he has become disabled within the meaning of the Social
Security Act. See Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Rivera–Tufiño v. Commissioner
of Social Security, 731 F.Supp.2d 210, 212–13 (D.P.R.2010). Further, to be eligible for disability
benefits, the claimant must demonstrate that his disability existed prior to the expiration of his
insured status or his date last insured. See Cruz Rivera v. Secretary of Health & Human Services,
818 F. 2d 96, 97 (1st Cir. 1986).
       In determining whether a claimant is disabled, the Commissioner engages in a five-step
sequential evaluation. See 20 C.F.R. § 404.1520; Bowen, 482 U.S. at 140-142; Goodermote v.


                                                 3
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 4 of 12




Secretary of Health and Human Services, 690 F.2d 5, 6–7 (1st Cir.1982). At step one, the ALJ
determines whether the claimant is engaged in “substantial gainful activity” and, if so, the claimant
is not disabled. See 20 C.F.R. § 404.1520(b). If not engaged in substantial gainful activity, the
decision-maker moves to the second step, where he must determine whether the claimant has a
medically severe impairment or combination of impairments that significantly limit claimant’s
physical or mental ability to do basic work activities. See 20 C.F.R. § 404.1520(c). A severe
impairment is one that significantly limits a claimant’s physical or mental ability to perform basic
work activities. See López-González v. Comm’r of Soc. Sec., 59 F. Supp. 3d 372, 378 (D.P.R.
2014) (citing 20 C.F.R. § 404.1520(c)). The step two severity requirement imposes a de minimis
burden, which is designed to screen out groundless claims. Mateo Rivera v. Commissioner, 2020
WL 7786920, at * 3 (D.P.R.) (citing McDonald v. Sec’y of Health and Human Servs., 795 F.2d
1118, 1123 (1st Cir. 1986)).
       If the impairment or combination of impairments is severe, the third step applies. At this
point, the ALJ must determine whether the claimant’s severe impairments meet the requirements
of a “listed impairment”, which the Commissioner acknowledges are so severe as to preclude
substantial gainful activity. See 20 C.F.R. § 404.1520(d); 20 C.F.R. Part 404, Subpart P, App. 1.
If the claimant has a “listed impairment”, or an impairment equivalent in severity to a “listed
impairment”, the claimant is considered disabled. If the claimant’s impairment does not meet the
severity of a “listed impairment”, the ALJ must determine the claimant’s Residual Function
Capacity (“RFC”). See 20 C.F.R. § 404.1520(e). An individual’s RFC is his or her ability to do
physical and mental work activities on a sustained basis despite limitations due to impairments.
See 20 C.F.R. §§ 404.1520(e) and 404.1545(a)(1). At step four, the ALJ must determine, taking
into consideration the RFC, whether the claimant can perform past relevant work. See 20 C.F.R.
§§ 404.1520(f) and 416.920(f). If not, then the fifth and final step applies.
       At steps one through four, the claimant has the burden of proving he cannot return to his
former employment because of the alleged disability. See Santiago v. Secretary of Health &
Human Services, 944 F. 2d 1, 5 (1st Cir. 1991). However, the Commissioner has the burden under
step five to prove the existence of other jobs in the national economy that claimant can perform,
in view of claimant’s RFC, age, education and work experience. See 20 C.F.R. § 404.1520(g);
Ortiz v. Secretary of Health & Human Services, 890 F. 2d 520, 524 (1st Cir. 1989). If there are
none, then the claimant is entitled to disability benefits. 20 C.F.R. § 404.1520(f).


                                                  4
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 5 of 12




                                         III.   DISCUSSION
       Plaintiff argues that the ALJ erred by failing to address the effects of the credited mild
mental functional limitations on Plaintiff’s ability to perform her past relevant skilled work. The
Commissioner sustains that the ALJ’s decision was based on substantial evidence on the record.
Plaintiff does not object to the ALJ’s determination as to her physical disability. Her request to
remand is based solely on the ALJ’s RFC determination given her mental impairment. The Court’s
analysis here is thus limited to the ALJ’s findings regarding Plaintiff’s mental impairment.
       A. THE ALJ DECISION
       At step one of the five-step sequential analysis, the ALJ found that Plaintiff had not
engaged in substantial gainful activity since the alleged onset of disability through her last date
insured (Tr. 21) and proceeded to step two of the analysis.
       At step two, the ALJ determined that Plaintiff’s only severe impairment was lumbar spine
disorder and, with respect to her mental condition, the ALJ found that Plaintiff’s affective disorder
was non-severe because she was able to perform her basic mental work activities with not more
than minimal limitations (Tr. 22). In finding that Plaintiff’s mental condition was non-severe under
20 C.F.R. §404.1520a (d)(1), the ALJ considered four broad areas of mental functioning, known
as the “paragraph B criteria”: (1) understanding, remembering, or applying information; (2)
interacting with others; (3) concentrating, persisting, or maintaining pace; and (4) adapting or
managing themselves. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00. When the degree of
limitation in these areas is found to be mild or better, as in this case, the ALJ will generally
conclude that the mental impairment is not severe. See 20 C.F.R. § 404.1520a(d)(1); Mateo Rivera
v. Commissioner, 2020 WL 7786920, at *3.
       In the first area of functioning— understanding, remembering, or applying information—
the ALJ found that Plaintiff had a mild limitation. The ALJ found that Plaintiff had demonstrated
almost no difficulty understanding, remembering, or applying information in an effective and
sustained basis in a work setting (Tr. 22). The ALJ noted that during the hearing Plaintiff could
adequately remember her work and medical history; she asked and answered questions and
provided explanations; and she was able to provide insight about her impairment, demonstrating
no evidence of short- or long-term memory deficits. As to Plaintiff’s ability to interact with others,
the ALJ found that she was mildly limited because she could interact with other individuals in an
independent, appropriate, and effective manner on a sustained basis. Id. Plaintiff lived with her

                                                  5
            Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 6 of 12




mother, spent time with her family members and, without any difficulty or assistance, went
shopping and attended appointments. Id. In the third functional area— concentrating, persisting,
or maintaining pace— the ALJ also found that Plaintiff had mild limitations because she could
timely and appropriately complete tasks commonly found in work settings, could maintain a
conversation without difficulty, and did not have to take prescribed medications to improve her
concentration. Id. Finally, as to the fourth functional area, the ALJ concluded that Plaintiff was
able to adapt and manage herself on an independent and sustained basis. The ALJ noted that
Plaintiff had never received inpatient psychiatric treatment or outpatient mental health services
and did not take prescribed medication. Id. The ALJ also noted that, even though medical examiner
Dr. Jorge L. Suria Colón (“Dr. Suria”) had diagnosed Plaintiff with major depressive disorder
(recurrent/moderate), his findings were exclusively based on Plaintiff’s subjective complaints. Id.;
Tr. 528-533. And that Dr. Suria did not point to any functional limitations (Tr. 22). Thus, at step
two of the sequential analysis, the ALJ determined that Plaintiff’s medically determinable mental
impairment caused no more than mild limitations in the four functional areas and was non-severe
(Tr. 23).
        The ALJ noted that her findings at step two regarding Plaintiff’s mental functioning were
also considered in formulating the RFC. Id. (emphasis added). The ALJ clearly established that
the paragraph B analysis was also applied in steps three and four:
                [T]he limitations identified in the “paragraph B” criteria are not a
                residual functional capacity assessment but are used to rate the
                severity of mental impairments at steps 2 and 3 of the sequential
                evaluation process. The mental residual functional capacity
                assessment used at steps 4 and 5 of the sequential evaluation process
                requires a more detailed assessment by itemizing various functions
                contained in the broad categories found in paragraph B of the adult
                mental disorders listings in 12.00 of the Listing of Impairments
                (SSR 96–8p). Therefore, the following residual functional capacity
                assessment reflects the degree of limitation I have found in the
                “paragraph B” mental function analysis. (Tr. 23).

Therefore, at the conclusion of the step two analysis, the ALJ incorporated the paragraph B criteria
in the step four RFC determination. The RFC’s assessment thus considered the degree of mental
limitations found at step two and “this discussion and incorporation by reference is sufficient to
satisfy the requirement that the ALJ consider all of the Plaintiff’s impairments in formulating the
RFC”. See D.C. v. Commissioner, 2021 WL 1851830, at *5. This is especially true when, as in

                                                 6
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 7 of 12




this case, the mental impairment found at step two was not severe but mild. See Id. (citing Holley
v. Commissioner, 590 F. App’x 167, 169 (3rd Cir. 2014) (holding that when ALJ found that
claimant “had- at most- minor mental impairments,” the ALJ did not err when RFC included no
mental limitations); Makowski v. Commissioner, 2017 WL 3151243, at *7 (D.N.J. 2017)
(concluding “even if the ALJ did not discuss the impact of the admittedly mild limitations from
Plaintiff’s mental impairments at the RFC stage, despite having discussed them at length elsewhere
in the opinion, this omission is not reversible error because the ALJ was entitled to not include
‘minimal or negligible’ deficiencies in the RFC.”)). See e.g., Green v. Saul, 2020 WL 3146619, at
*4 (S.D. Ga. May 19, 2020), report and recommendation adopted, 2020 WL 3163291 (S.D. Ga.
June 12, 2020); Younge v. Berryhill, 2017 WL 2978758, at *12-13 (E.D. Pa.)(ALJ adequately
discussed why plaintiff’s mental impairment was not severe and was not required to discuss the
mental impairment in the RFC evaluation). Upon consideration of the mild mental impairments
found in the step two analysis, the ALJ concluded that these did not cause a functional limitation
which would affect Plaintiff’s RFC. And, as will be further explained, such a conclusion was based
on substantial evidence in the record.
       At the third step, the ALJ concluded that Plaintiff did not have an impairment or
combination of impairments that met the severity of a “listed impairment” in 20 C.F.R. Part 404,
Subpart P, Appendix 1 (Tr. 23). Having concluded step three of the analysis, the ALJ proceeded
to determine Plaintiff’s RFC (Tr. 23-27).
       The ALJ specifically stated in her opinion that, in formulating the RFC, she had an
obligation to consider both severe and non-severe impairments (Tr. 20) and, after consideration of
the entire record and all of Plaintiff’s symptoms, concluded that Plaintiff had the RFC to perform
sedentary work, as defined in 20 C.F.R. §404.1567(a) (Tr. 23). The ALJ specifically concluded
that Plaintiff had the capacity to perform the following tasks: lift, carry, push and pull 10 pounds
occasionally and less than 10 pounds frequently; sit six hours in an 8-hour day, stand four hours
in and 8-hour day, and walk four hours in an 8-hour day; handle, finger and feel items frequently
with the left hand and right hand; occasionally climb ramps and stairs, and never climb ladders,
ropes or scaffolds; frequently balance; occasionally stoop, kneel and crouch; never crawl; never
work at unprotected heights; occasionally work around moving mechanical parts and operate a
motor vehicle (Tr. 23).



                                                 7
             Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 8 of 12




         Even though the ALJ listed only exertional limitations in the RFC summary (Tr. 23), the
ALJ considered Plaintiff’s allegations of inability to work due to depression (Tr. 24). To this end,
the ALJ noted that Plaintiff had reported increased insomnia, decreased sleep, tiredness, lack of
concentration and attention, and feelings of irritability and intolerance (Tr. 24, 409, 431). Further,
the ALJ considered Plaintiff’s allegations that she had difficulty getting dressed or doing
household chores, that she could only cook simple meals, did not wear clothing with buttons, could
not bathe her dog, had trouble sleeping, and spent the day pacing between her bedroom and the
terrace (Tr. 24-25). The ALJ also considered Plaintiff’s allegation that she had no social life and
was unable to be around crowds (Tr. 25).
         After evaluating the foregoing evidence, the ALJ found that Plaintiff’s medically
determinable impairments— which included her non-severe mental impairment— could
reasonably be expected to cause the alleged symptoms, but Plaintiff’s statements regarding the
intensity, persistence and limiting effects of those symptoms were not entirely consistent with the
objective medical evidence, opinion evidence and other evidence (Tr. 24). Specifically, the ALJ
considered that Plaintiff was able to take her daughter to school and pick her up, take care of her
pets, take care of herself without assistance, prepare meals, dust, and do laundry with help, clean
bathrooms, drive, shop twice a week for groceries, read daily, listen to music on occasions, interact
with others by phone and online media, and attend sporting events (Tr. 24, 416-419, 441-445).
         In formulating the RFC, the ALJ also noted that, during Plaintiff’s evaluation with
consultative examiner Dr. Priscilla Mieses-Llavat 2, Plaintiff acknowledged that she was
independent in her activities of daily living, occasionally needing assistance from her family (Tr.
25, 524). Likewise, Plaintiff admitted to Dr. Suria that she took care of her personal grooming,
was able to do light household chores, and managed her own medications (Tr. 25, 530), and
testified that she prepared meals for herself and her mother (Tr. 25). The ALJ also found Dr. Caro’s
testimony that Plaintiff had no severe mental impairment to have been persuasive because she is a
medical expert familiar with SSA policy and regulations and based her opinion on the complete
medical record (Tr. 26).
         After concluding the RFC analysis, at the fourth step, the ALJ deemed that claimant was
able to perform her past relevant work as manager in a mortgage corporation, as defined in the


         2
                   Dr. Mieses-Llavat is specialized in physical medicine and rehabilitation and evaluated Plaintiff as
part of her disability application (Tr. 518-526).

                                                          8
         Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 9 of 12




Dictionary of Occupational Titles (Tr. 27). Consequently, the ALJ determined that Plaintiff was
not disabled within the meaning of the Social Security Act (Tr. 27).
       B. PLAINTIFF’S ALLEGATIONS OF ERROR
       Plaintiff challenges the ALJ’s determination on two grounds. First, that the ALJ erred in
failing to address the credited mild mental functional limitations in all four of the mental functional
areas by: (1) not including these limitations in the RFC finding; (2) not presenting a complete
hypothetical question for the VE’s consideration, and (3) failing to explain how Plaintiff’s past
relevant skilled work could be performed despite these limitations. Docket No. 30 at pages 4-10.
Second, that the ALJ did not properly explain how Plaintiff’s allegations of pain due to her physical
impairment, combined with her mental limitations would allow her to perform her past relevant
work which was stressful and required concentration. Id. at pages 11-12. The fundamental basis
for these arguments is that the ALJ’s RFC determination was erroneous. The Court disagrees. The
ALJ did consider Plaintiff’s credited mild mental limitations when formulating the RFC not only
by incorporating the step two analysis but also by considering Plaintiff’s allegations and the
medical evidence on record in making the RFC determination. The ALJ was not obliged to include
minimal mental deficiencies in the RFC determination. And the very mild nature of Plaintiff’s
limitations and the substantial evidence on the record sustain the ALJ’s conclusion that Plaintiff
did not prove that her non-severe impairment impacted her work-related functioning.
       1. Analysis of Mild Mental Functional Limitations in the RFC Assessment
       The RFC determination is a “function-by-function assessment based upon all of the
relevant evidence of an individual’s ability to do work-related activities despite the limitations
caused by his or her impairment”. See 20 C.F.R. §404.1545(a). “The RFC assessment comes into
play at step four, where the ALJ determines whether, despite her limitations, the claimant retains
capacity to perform his past relevant work.” D.C. v. Commissioner, 2021 WL 1851830 (D. N.J.,
May 10, 2021); 20 C.F.R. §404.1545(a)(5)(i). A claimant retains the capacity to perform her past
relevant work when she can perform the functional demands and duties of the job as actually
performed or as generally required by employers throughout the national economy. See SSR 82-
61, 1982 WL 31387 at *2; Ramos-Rodríguez v. Comm’r of Soc. Sec., 2012 WL 2120027, at *5
(D.P.R.). In making this determination, the ALJ must consider all the evidence in the record,
including claimant’s symptoms, laboratory findings, daily activities, medical sources statements,



                                                  9
            Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 10 of 12




and the claimant’s medical history. See 20 C.F.R. §404.1545(a)(1); SSR 96-8P. An ALJ’s RFC
findings must thus be supported by the medical evidence in the record.
        “In assessing RFC, the adjudicator must consider limitations and restrictions imposed by
all of an individual's impairments, even those that are not ‘severe.’ While a ‘not severe’ impairment
standing alone may not significantly limit an individual’s ability to do basic work activities, it
may— when considered with limitations or restrictions due to other impairments— be critical to
the outcome of a claim.” See SSR 96-8P: “Titles II & XVI: Assessing Residual Functional
Capacity in Initial Claims” (S.S.A. July 2, 1996). The RFC determination primarily focuses on an
“assessment of an individual’s ability to do sustained work-related physical and mental activities
in a work setting on a regular and continuing basis. Id. Thus, it is essential for the ALJ to evaluate
the effect that any mental impairment may have on work-related activities, such as understanding,
carrying out and remembering instructions, using judgment in making work-related decisions,
responding appropriately to supervision, co-workers, and work situations, and dealing with
changes in a routine work setting. Id. However, the ALJ is only required to consider evidence that
is credible. And if the ALJ “concludes that a claimant’s deficiency is ‘so minimal or negligible
that … it would not limit her ability’ to perform required work tasks, the ALJ may exclude that
deficiency or limitation from the RFC without error.” See D.C. v. Commissioner, 2021 WL
1851830, at *5 (citing Ramírez v. Barnhart, 372 F.3d 546, 555 (3rd Cir. 2004); Lee v.
Commissioner, 248 Fed. Appx. 458, 462 (3rd Cir. 2007)(“there was no need to include a mental
impairment in the hypothetical as the determination that her condition was not severe was
supported by substantial evidence”)).
        The plaintiff bears the burden of proving she cannot return to her former employment
because of the alleged disability. See Santiago v. Secretary of Health & Human Services, 944 F.
2d 1, 5 (1st Cir. 1991). Plaintiff in this case failed to persuade the ALJ that her non-severe
impairment impacted her work-related functioning. 3 Although Plaintiff complained of symptoms,
such as insomnia, she did not receive any outpatient mental health counseling during the relevant
period. Neither did she seek help from any primary care physician for treatment or the prescription
of medications for her mental impairment. And, even though Plaintiff included depression as one



        3
                 A plaintiff does not meet the burden of proof when she cannot establish that that non-severe
impairments impact work-related functioning in any way beyond the limitations included in the RFC. See e.g.,
Richardson v. Commissioner, 2016 WL 3586623, at *8 (W.D. Michigan)(unreported).

                                                     10
        Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 11 of 12




of her disabilities when she filed her claim for disability before the SSA, there is no evidence that
Plaintiff had previously complained of any mental impairment or symptoms of depression nor
received mental health treatment of any kind. After her disability claim was denied, on December
1, 2014, State Agency Examiners Dr. Zulma Nieves stated that Plaintiff had a “slight” depression
but determined that Plaintiff’s mental impairment was non-severe pursuant to the agency’s rules
(Tr. 297). The only medical evidence presented to establish Plaintiff’s mental impairment was the
testimony of Dr. Suria, a psychiatrist who Plaintiff visited once as part of her Social Security
disability application, and who based his findings exclusively on Plaintiff’s subjective complaints.
Tr. 528-533. And Dr. Suria did not report any functional limitations for Plaintiff. Id. Further,
during the hearing, Dr. Caro testified that Plaintiff was not receiving any treatment and that she
did not have a severe mental condition (Tr. 65-55). Dr. Caro based her conclusion on Plaintiff’s
written statements and the report rendered by Dr. Suria, who also noted that Plaintiff did not have
any history of symptoms or medications (Tr. 65-66, 415-421, 441-447). The record is thus
completely devoid of evidence that Plaintiff’s non-severe mental impairments affected her
capacity to work. No additional limitations had to be incorporated into the RFC assessment made
by the ALJ.
       2. The ALJ’s Assessment of Plaintiff’s Subjective Allegations of Pain and her Ability
          to Perform Skilled Work

       Contrary to Plaintiff’s position on appeal, Plaintiff’s alleged pain was considered in the
RFC determination and there was simply no evidence to sustain Plaintiff’s position that her pain
impacted her ability to concentrate and, consequently, to adequately perform in her previous work
setting as a mortgage manager. The ALJ considered Plaintiff’s allegations of pain in the RFC
determination (Tr. 24-26). The ALJ noted that Plaintiff reported in her written statements that she
felt constant pulling pain in her back to her legs and had pain while standing, and that Plaintiff
testified that she felt severe and persistent pain in her back and cervical area, burning pain in her
neck and shoulders, and pain in her hip (Tr. 24, 431). The ALJ evaluated various medical records
and examinations, including x-rays and MRI’s, and noted that examinations from May 2015 were
normal (Tr. 26, 557, 560), Plaintiff’s condition was deemed stable in October 2015 (Tr. 26, 612),
Plaintiff was not taking prescribed medication and her condition continued to be stable in February
2016 (Tr. 26, 616, 618), Plaintiff’s back condition was normal in March 2016 (Tr. 26, 620, 626),
and continued stable in March 2017, when she only complained of hand pain (Tr. 26, 635). The


                                                 11
        Case 3:19-cv-01148-GLS Document 43 Filed 08/11/21 Page 12 of 12




ALJ also noted that, by April 2017, Plaintiff’s back examination reflected normal results (Tr. 26,
646).
        During the hearing, the VE testified that, if pain impacts a person to the point that it
interferes with concentration, that person is unable to perform his or her job in a sustainable way
(Tr. 68). Plaintiff thus sustains that the VE’s testimony at the hearing should have led the ALJ to
conclude that Plaintiff could not perform her past relevant work due to her pain. But that is not
Plaintiff’s case. As previously discussed, the medical evidence before the ALJ supports the
conclusion that Plaintiff was able to concentrate, even if mildly limited (Tr. 22-23). Specifically,
the ALJ concluded that Plaintiff demonstrated almost no difficulty understanding, remembering,
or applying information in an effective and sustained basis in a work setting, could timely and
appropriately complete tasks commonly found in work settings, could maintain conversations
without difficulty, and did not take medications to improve her concentration. Id. In fact, all the
medical experts, including the psychiatrist who diagnosed Plaintiff with depression, concluded
that Plaintiff’s concentration was adequate (Tr. 283, 297, 525, 528-533). There is thus no basis to
conclude that the ALJ’s decision should be disturbed because of the VE’s testimony. Simply, there
is no evidence to sustain that Plaintiff’s pain impacted her concentration in such a way that she
could not perform her past relevant work because of pain.
                                       IV.     CONCLUSION
        The ALJ properly evaluated the record as a whole and her decision is supported by
substantial evidence in the administrative record using correct legal standards. After thoroughly
and carefully reviewing the record, and there being no good cause to reverse or remand based upon
a violation of the substantial evidence rule, the final decision of the Commissioner is AFFIRMED,
and this action is dismissed.
        Judgment is to be entered accordingly.
        IT IS SO ORDERED.
        In San Juan, Puerto Rico, this 11th day of August 2021.
                                                                             s/Giselle López Soler
                                                                       GISELLE LOPEZ SOLER
                                                                    United States Magistrate Judge




                                                 12
